DETAILED ACTION

1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	This action is in response to the papers filed February 28, 2022.  Applicant’s remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. Any new grounds of rejection presented in this Office Action are necessitated by Applicant's amendments. Any rejections or objections not reiterated herein have been withdrawn. This action is made FINAL.
	Applicant’s election without traverse of BGN (Table 3A), FLNC (Table 3B), and AAMP (reference gene) in the reply filed on November 13, 2020 is reiterated for the record.
Claims 41-59 are currently pending and have been examined herein.  
In view of Applicants election of species, Claims 41, 44-59 have been examined to the extent that the claims require for (a) BGN and one or more gene selected from the ground consisting of COL1A1, SFRP4, and TPX2 and for (b) FLNC and one or more gene selected from the group consisting of AZGP1, FAM13C, GSN, GSTM2, KLK2, TPM2, and SRD5A2. 
In view of Applicants election of species, Claim 42 has been examined to the extent that the claims require for (a) BGN, FLNC and two or more genes selected from the group consisting of  COL1A1, SFRP4, TPX2, AZGP1, FAM13C, GSN, GSTM2, KLK2, TPM2, and SRD5A2. 
In view of Applicants election of species, Claim 43 has been examined to the extent that the claims require for (a) BGN alone or in combination with one or more of COL1A1, SFRP4, and TPX2 and for (b) FLNC alone or in combination with one or more of  AZGP1, FAM13C, GSN, GSTM2, KLK2, TPM2, and SRD5A2.
Claim 51 has been examined to the extent that the claims require AAMP alone or in combination with one or more of ARF1, ATP5E, CLTC, EEF1A1, GPS1, GPX1, and PGK1.

Claim Objections
3.	Claims 57-59 are objected to because of the following informalities:  The numbering of claims is not accordance with 37 CFR 1.126, which requires the original numbering of the claims to be preserved throughout the prosecution. When claims are canceled, the remaining claims must not be renumbered. When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not). In the instant case there is no claim 56.  Misnumbered claims 57-59 been renumbered as 56-58.

Improper Markush Group
4. 	Claims 41-46 and 49-58 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y). 
	The claims recite the following Markush groupings:
	(i) at least two genes selected from the group consisting of BGN, COL1A1, SFRP4, and TPX2 (clm 41, 44, 46);
(ii) at least two genes selected from the group consisting of AZGP1, FAM13C, FLNC, GSN, GSTM2, KLK2, TPM2, and SRD5A2 (clm 41, 45, 46);
(iii) at least four genes selected from the group consisting of BGN, COL1A1, SFRP4, TPX2, AZGP1, FAM13C, FLNC, GSN, GSTM2, KLK2, TPM2, and SRD5A2 (clm 42);
(iv)  at least one gene selected from the group consisting of BGN, COL1A1, SFRP4, and TPX2 (clm 43);
(v) at least one gene selected from the group consisting of AZGP1, FAM13C, FLNC, GSN, GSTM2, KLK2, TPM2, and SRD5A2 (clm 43);
(vi) one or more of AAMP, ARF 1, ATP5E, CLTC, EEF1TA1, GPS1, GPX1, and PGK1 (clm 51).
These Markush groupings are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  
	It is first noted that MPEP 706.03(y) states that “A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” (see MPEP 706.03(y)IIA).
Herein, the recited alternative species do not share a single structural similarity, as each gene has a different chemical structure in that it consists of a different nucleotide sequence.  The only structural similarity present is that all of the genes comprise nucleotides. The fact that the genes comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising nucleotides alone is not essential to the asserted common activity of being correlated with a higher Gleason score. Accordingly, while the different genes are asserted to have the property of being correlated with a higher Gleason score, they do not share a substantial structural similarity essential to this activity.
Further, the recited genes do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that genes behave in the same manner and can be substituted for one another with the same intended result achieved. There is no evidence of record to establish that it is clear from their very nature that the recited genes possess the common property of being correlated with a higher Gleason score.
Following this analysis, the claims are rejected as containing an improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. 

Response To Arguments
5.	In the response the Applicants traversed the improper Markush group rejection.  Applicants are that the rejection is moot in light of the new independent claims.  They argue that the claims as amended recite fewer genes (12 total). They require that they do not present a burden for examination. 
This argument has been fully considered.  The newly presented claims recite a list of alternatively useable members (genes).  The Markush groupings present in the newly presented claims are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use. Despite the fact that there are only 12 genes listed, there is still a burden because a search of the claims would require greater than 50 separate searches for each gene and each combination of two or more genes and consideration of any prior art relevant to each gene/combination searched.  As each gene and each combination of genes would require a different search, a search of more than one such combination of genes would pose a serious burden.  
Applicants argue that there is no requirement that a listing of species in a claim must have both a single structural similarity and also a common use in order to be definite and proper. Applicants argue that there are discrepancies between MPEP 2117 and form paragraph 8.40 and the published guidance document 76 Fed. Reg. 7162 (February 9, 2011), at 7166.  Applicants argue that many patent claims recite a list of elements that may, for example, perform a particular function, although the structure of the elements in the list may differ substantially. In such cases there is no requirement that the elements have a single structural similarity.
	This argument has been fully considered but is not persuasive. 
	MPEP 2117(I) states the following:
A Markush grouping is proper if the members of a group share a single structural similarity and a common use. See subsections II - IV, below, for guidelines regarding the determination of whether a Markush grouping is improper.
MPEP 2117 (III) states that Form Paragraph 8.40 should be used to reject a claim on the basis that it includes an improper Markush grouping. The Form Paragraph is shown below:
Claim X rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of X is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:X.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

MPEP 2117 (III) further states the following:

The improper Markush grouping rejection of the claim should be maintained until (1) the claim is amended such that the Markush grouping includes only members that share a single structural similarity and a common use; or (2) the applicant presents convincing arguments why the members of the Markush grouping share a single structural similarity and common use (i.e., are members of a physical, chemical, or art-recognized class that share a common use, or are chemical compounds that share a substantial structural feature that is essential to the common use).


76 Fed. Reg. 7162 (February 9, 2011), at 7166 states following: 
The examiner should maintain the rejection of the claim on the basis that the claim contains an ‘‘improper Markush grouping’’ until the claim is amended to include only the
species that share a single structural similarity and a common use, or the applicant presents a sufficient showing that the species in fact share a single structural similarity and a common use.

Contrary to Applicants assertion, both the Federal Register and MPEP state that a Markush grouping is proper if the alternatives defined by the Markush group share a “single structural similarity” and a common use. Further in response to Applicants argument about issued patents that recite a list of elements that may perform a particular function but have different structure, it is noted that members of a Markush group share a "single structural similarity" when they belong to the same recognized physical or chemical class or to the same art-recognized class. A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved. For example, in the context of a claim covering a disposable diaper, a limitation "the fastener selected from the group consisting of a pressure sensitive adhesive and complimentary release material, a complimentary hook and loop structure, a snap, and a buckle" would likely be considered an art recognized class because a review of the prior art would establish that it was well known that each member could be substituted for each other with the expectation that the intended result would occur. However the claimed genes and combinations thereof are NOT from a recognized physical class, a recognized chemical class, or an art-recognized class. 
The Applicants argue that the listed genes share a common use.  They argue that Tables 3A and 3B show that the listed genes of claim 21 are significantly associated, positively (Table 3A) or negatively (Table 3B), with Gleason pattern in human prostate cancer subjects in the primary and/or highest Gleason pattern. (The Gleason pattern or score is an indication of the severity of a tumor.) 
	This argument has been fully considered.  The examiner agrees that the genes share a common use because they are all disclosed in the specification to be correlated with the Gleason score. However it is not sufficient that the members of a Markush group share only a common use.  They must also share a “single structural similarity”.
	The Applicants further argue that the recited genes belong to the same art recognized class. They argue that Tables 3A and 3B show that the listed genes of claim 21 are significantly associated, positively (Table 3A) or negatively (Table 3B), with Gleason pattern in human prostate cancer subjects in the primary and/or highest Gleason pattern. The Applicants argue that there is no basis for the Office to treat these genes as though they would not behave the same way in the context of the claimed invention or as though they could not be substituted one for the other. 
	This argument has been fully considered but is not persuasive. The Examiner acknowledges that members of a Markush group share a “single structural similarity” when they belong to the same art recognized physical or chemical class or to the same art recognized class.  MPEP 2117 (II)(A)  states that
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein there is an expectation from THE KNOWLEDGE IN THE ART that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved. For example, in the context of a claim covering a disposable diaper, a limitation "the fastener selected from the group consisting of a pressure sensitive adhesive and complementary release material, a complementary hook and loop structure, a snap, and a buckle" would likely be considered an art recognized class because A REVIEW OF THE PRIOR ART would establish that it was WELL KNOWN that each member could be substituted for each other with the expectation that the intended result (repositionable and refastenable) would occur.

In the present situation the recited genes are not members of the same recognized physical or chemical class or the same art-recognized class.  Nowhere in the record has it been established or even alleged that the genes included within the explicit scope of the claims are recognized by the art as being functionally equivalent. There is no expectation from the knowledge in the art that each of the recited genes will behave in the same way in the context of the claimed invention. The prior art does not teach that the recited genes could be substituted one for the other, with the expectation that the same intended result would be achieved. There is no evidence of record to establish that it is clear from their very nature or from the prior art that all members possess the common property of being correlated with the Gleason score. For these reasons the rejection is maintained. 


Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 41-43 and 47-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,260,104.
Regarding Claims 41, 42, and 43 both sets of claims are drawn to a method of analyzing the expression of RNA transcripts of genes in a human prostate cancer patient.  Additionally both sets of claims encompass reverse transcribing RNA transcripts from a set of genes in a sample from the patient, wherein the sample comprises prostate tumor tissue (see clm 1 of the patent).  Regarding Claim 41 both sets of claims encompass a set of genes consisting of: (a) at least two genes selected from the group consisting of BGN, COL1A1, SFRP4, and TPX2, and (b) at least two genes selected from the group consisting of AZGP1, FAM13C, FLNC, GSN, GSTM2, KLK2, TPM2, and SRD5A2, and (c) at least one reference gene (see clm 1 of the patent). Regarding Claim 42 both sets of claims encompass a set of genes consisting of  (a) at least four genes selected from the group consisting of BGN,COL1A1, SFRP4, TPX2, AZGP1, FAM13C, FLNC, GSN, GSTM2, KLK2, TPM2, and SRD5A2, and (b) at least one reference gene (see clm 1 of the patent). Regarding Claim 43 both sets of claims encompass a set of genes consisting of (a) at least one gene selected from the group consisting of BGN, COL1A1, SFRP4, and TPX2, and (b) at least one gene selected from the group consisting of AZGP1, FAM13C, FLNC, GSN, GSTM2, KLK2, TPM2, and SRD5A2, and (c) at least one reference gene (see clm 1 of the patent). Regarding Claim 47 both sets of claim encompass each of BGN, COL1A1, SFRP4, and TPX2 (see clm 1 of the patent). Regarding Claim 48 both sets of claims encompass each of AZGP1, FAM13C, FLNC, GSN, GSTM2, KLK2, TPM2, and SRD5A2 (see clm 1 of the patent). Regarding Claim 49, both sets of claims state that the reference gene is a gene that does not exhibit a significantly different RNA expression level in cancerous prostate tissue compared to non-cancerous prostate tissue (see clm 1 of the patent). Regarding Claim 50 both sets of claims state that the reference gene consists of from 1 to 6 reference genes (see clm 11 of the patent). Regarding Claim 51 both sets of claims state that the reference gene is AAMP (see clm 2 of the patent). Regarding Claim 52 both sets of claims state that the biological sample has a positive TMPRSS2 fusion status (see clm 4 of the patent). Regarding Claim 53 both sets of claims state that the biological sample has a negative TMPRSS2 fusion status (see clm 5 of the patent). Regarding Claim 54, both sets of claims state that the patient has early-stage prostate cancer (see clm 6 of the patent).  Regarding Claim 55 both sets of claims state that the biological sample comprises prostate tumor tissue with the primary Gleason pattern for said prostate tumor (see clm 7 of the patent). Regarding Claim 56 both sets of claims state that the  biological samples comprises prostate tumor tissue with the highest Gleason pattern for said prostate tumor (see clm 8 of the patent). Regarding Claim 57 both sets of claims state that the tissue sample comprises non-tumor prostate tissue (see clm 9 of the patent). Regarding Claim 58 both sets of claims state that the patient is receiving active surveillance treatment (see clm 10 of the patent). 

8a.	Claims 41-43, 47-51, and 56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 8,725,426 in view of Cheville (Journal of Clinical Oncology Vol 26 No 24 8/20/2008 pages 3930-3936).
Regarding Claims 41, 42, and 43 both sets of claims are drawn to a method of analyzing expression of RNA transcripts of genes in a human prostate cancer patient (see clm 1 of the patent).  Both sets of claims require measuring RNA transcripts from a set of genes in a sample from the patient, wherein the sample comprises prostate tumor tissue. Regarding Claim 41 both sets of claims encompass a set of genes consisting of: (a) at least two genes selected from the group consisting of BGN, COL1A1, SFRP4, and TPX2, and (b) at least two genes selected from the group consisting of AZGP1, FAM13C, FLNC, GSN, GSTM2, KLK2, TPM2, and SRD5A2, and (c) at least one reference gene (see clms 1, 2 of the patent). Regarding Claim 42 both sets of claims encompass a set of genes consisting of  (a) at least four genes selected from the group consisting of BGN,COL1A1, SFRP4, TPX2, AZGP1, FAM13C, FLNC, GSN, GSTM2, KLK2, TPM2, and SRD5A2, and (b) at least one reference gene (see clms 1, 2 of the patent). Regarding Claim 43 both sets of claims encompass a set of genes consisting of (a) at least one gene selected from the group consisting of BGN, COL1A1, SFRP4, and TPX2, and (b) at least one gene selected from the group consisting of AZGP1, FAM13C, FLNC, GSN, GSTM2, KLK2, TPM2, and SRD5A2, and (c) at least one reference gene (see clm 1, 2 of the patent). Regarding Claim 47 both sets of claim encompass each of BGN, COL1A1, SFRP4, and TPX2 (see clm 1 of the patent). Regarding Claim 48 both sets of claims encompass each of AZGP1, FAM13C, FLNC, GSN, GSTM2, KLK2, TPM2, and SRD5A2 (see clm 1 of the patent). Regarding Claim 49, the instant claims are different because they state that the reference gene is a gene that does not exhibit a significantly different RNA expression level in cancerous prostate tissue compared to non-cancerous prostate tissue.  However claim 1 of the patent requires normalizing the expression and the specification teaches this is done with a reference gene that does not exhibit a significantly different RNA expression level in cancerous prostate tissue compared to non-cancerous prostate tissue.   Regarding Claim 50 both sets of claims state that the reference gene consists of from 1 to 6 reference genes (see clm 2 of the patent). Regarding Claim 51 both sets of claims state that the reference gene is ARF1, ATP5E, CLTC, GPS1, and PGK1 (see clm 2 of the patent). The instant claims are different from the patent because they require reverse transcribing the RNA transcripts (clms 41, 42, 43). Additionally the instant claims are different from the claims of the patent because they state that the biological sample comprises prostate tumor tissue with the highest Gleason pattern for the patient’s prostate tumor (clm 56). However Cheville teaches that tumor was collected from the highest Gleason score and the gene expression was quantified by RT-PCR (abstract).  Accordingly, it would have been obvious to have modified the patent by determining gene expression levels by reverse transcribing the RNA transcripts as suggested by Cheville.  One of skill in the art would have been motivated to reverse transcribe the RNS transcripts since this method was well known, routine, and conventional in the art at the time of the invention for determining the level of mRNA in a sample.  Further, it would have been obvious to have modified the patent by determining gene expression levels using biological samples that comprises prostate tumor tissue with the highest Gleason pattern as suggested by Cheville.  One of skill in the art would have been motivated to obtain tumor tissue with the highest Gleason pattern since this tissue has the most advanced disease.  


8b.	Claims 52 and 53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 8,725,426 in view of Cheville (Journal of Clinical Oncology Vol 26 No 24 8/20/2008 pages 3930-3936) as applied to claim 41 above and in further view of Barwick (British Journal of Cancer 1/12/2010 Vol 102 pages 570-576).
The teachings of patent in view of Cheville are presented above.  The instant claims are different from the claims of the patent because they state that the biological sample has a positive TMPRSS2 fusion status (clm 52) or a negative TMPRSS2 fusion status (clm 52).  However Barwick teaches that they determined genes that were differentially expressed between TMPRSS2 fusion positive and negative prostate cancer tumors.  There were 69 patients classified as being TMPRSS2-ERG T1/E4 fusion positive tumors and 70 patients classified as being TMPRSS2-ERG fusion negative (page 572-573).  Accordingly, it would have been obvious to have modified the method of the patent in view of Cheville by performing gene expression analysis on biological samples comprising positive and negative TMPRSS2 fusion status as suggested by Barwick.  One of skill in the art would have been motivated to look at both of these samples types particularly since fusion status is a known predictor for recurrence and because fusion positive tumors have different gene expression patterns than fusion negative tumors.  

8c.	Claims 54 and 58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 8,725,426 in view of Cheville (Journal of Clinical Oncology Vol 26 No 24 8/20/2008 pages 3930-3936) as applied to claim 41 above and in further view of Ornish (PNAS June 17, 2008 vol 105 no 24 pages 8369-8374).
The teachings of patent in view of Cheville are presented above.  The instant claims are different from the claims of the patent because they state that the patient has early-stage prostate cancer (clm 54) and that the patient is receiving active surveillance treatment (clm 59). However Ornish teaches that they conducted a pilot study to examine changes in prostate gene expression in a unique population of men with low-risk prostate cancer who declined immediate surgery, hormonal therapy, or radiation and participated in an intensive nutrition and lifestyle intervention while undergoing careful surveillance for tumor progression (abstract). Accordingly, it would have been obvious to have modified the patent in view of Cheville by performing gene expression analysis on biological samples obtained from a patient that has early-stage prostate cancer and is receiving active surveillance treatment as suggested by Ornish. One of skill in the art would have been motivated to look at this population of patients where it is desirable to determine how intensive nutrition and lifestyle interventions modulate gene expression in prostate cancer because understanding the prostate molecular response to lifestyle changes may strengthen efforts to develop effective prevention and treatment (abstract). 

8d.	Claim 55 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 8,725,426 in view of Cheville (Journal of Clinical Oncology Vol 26 No 24 8/20/2008 pages 3930-3936) as applied to claim 41 above and in further view of  Nakagawa (PloS ONE May 2008 Vol 3 Issue 5 e2318 pages 1-14).
The teachings of patent in view of Cheville are presented above.  The instant claims are different from the claims of the patent because they state that the biological sample comprises prostate tumor tissue with the primary Gleason pattern. Nakagawa teaches that the block containing the dominant Gleason pattern (also known in the art as the primary Gleason pattern) was selected for RNA isolation (page 3, col 1).   Accordingly, it would have been obvious to have modified the patent in view of Cheville by measuring the expression levels of the genes in a prostate tumor tissue with the primary Gleason pattern as suggested by Nakagawa.  One of skill in the art would have been motivated to obtain tumor tissue with the primary Gleason pattern since this tissue represents the majority of the tumor.  


8e.	Claim 57 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 8,725,426 in view of Cheville (Journal of Clinical Oncology Vol 26 No 24 8/20/2008 pages 3930-3936) as applied to claim 41 above and in further view of Lapointe (PNAS January 20, 2004 Vol 101 No 3 pages 811-816).
The teachings of patent in view of Cheville are presented above.  The instant claims are different from the claims of the patent because they state that the biological sample comprises non tumor prostate tissue (clm 57). Lapointe further teaches that the studied 62 primary prostate tumors and 41 matched normal prostate tissues (from the noncancerous region of the prostate) (page 811, col 2).  Thus Lapointe teaches obtaining a tissue sample from a human prostate cancer patient wherein the biological sample comprises non-tumor prostate cancer. Accordingly, it would have been obvious to have modified the patent in view of Cheville by measuring the expression levels of the genes in a sample comprising non-tumor prostate tissue as suggested by LaPointe.  One of skill in the art would have been motivated to obtain adjacent non-tumor prostate tissue from a prostate cancer patient for the benefit of being able to use the patient’s own prostate tissue as a control for determining which genes are differentially expressed in the tumor prostate tissue.  

9a.	Claims 41-43, 47-51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 8, 10-16, 18-19, 22, 24-29, 31-32 of copending application 16/485,203.
Regarding Claims 41, 42, 43 both sets of claims are drawn to a method of analyzing expression of RNA transcripts of genes in a human prostate cancer patient (see clm 1 of the application).  Both sets of claims require reverse transcribing RNA transcripts from a set of genes in a sample, wherein the sample comprises prostate tumor tissue (see clms 1 and 12 of the application). Regarding Claim 41 both sets of claims encompass a set of genes consisting of: (a) at least two genes selected from the group consisting of BGN, COL1A1, SFRP4, and TPX2, and (b) at least two genes selected from the group consisting of AZGP1, FAM13C, FLNC, GSN, GSTM2, KLK2, TPM2, and SRD5A2, and (c) at least one reference gene (see clms 1, 2 of the patent). Regarding Claim 42 both sets of claims encompass a set of genes consisting of  (a) at least four genes selected from the group consisting of BGN,COL1A1, SFRP4, TPX2, AZGP1, FAM13C, FLNC, GSN, GSTM2, KLK2, TPM2, and SRD5A2, and (b) at least one reference gene (see clms 1, 2 of the patent). Regarding Claim 43 both sets of claims encompass a set of genes consisting of (a) at least one gene selected from the group consisting of BGN, COL1A1, SFRP4, and TPX2, and (b) at least one gene selected from the group consisting of AZGP1, FAM13C, FLNC, GSN, GSTM2, KLK2, TPM2, and SRD5A2, and (c) at least one reference gene (see clm 1, 2 of the patent). Regarding Claim 47 both sets of claim encompass each of BGN, COL1A1, SFRP4, and TPX2 (see clm 1 of the patent). Regarding Claim 48 both sets of claims encompass each of AZGP1, FAM13C, FLNC, GSN, GSTM2, KLK2, TPM2, and SRD5A2 (see clm 1 of the patent). Regarding Claim 49, the instant claims are different because they state that the reference gene is a gene that does not exhibit a significantly different RNA expression level in cancerous prostate tissue compared to non-cancerous prostate tissue.  However claim 1 of the application requires normalizing the expression and the specification teaches this is done with a reference gene that does not exhibit a significantly different RNA expression level in cancerous prostate tissue compared to non-cancerous prostate tissue.   Regarding Claim 50 both sets of claims state that the reference gene consists of from 1 to 6 reference genes (see clm 10 of the application). Regarding Claim 51 both sets of claims state that the reference gene is ARF1, ATP5E, CLTC, GPS1, and PGK1 (see clm 10 of the application).
9b.	Claims 52 and 53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 8, 10-16, 18-19, 22, 24-29, 31-32 of copending application 16/485,203 in view of Barwick (British Journal of Cancer 1/12/2010 Vol 102 pages 570-576).
The teachings of the application are presented above.  The instant claims are different from the claims of the application because they state that the biological sample has a positive TMPRSS2 fusion status (clm 52) or a negative TMPRSS2 fusion status (clm 53).  However Barwick teaches that they determined genes that were differentially expressed between TMPRSS2 fusion positive and negative prostate cancer tumors.  There were 69 patients classified as being TMPRSS2-ERG T1/E4 fusion positive tumors and 70 patients classified as being TMPRSS2-ERG fusion negative (page 572-573).  Accordingly, it would have been obvious to have modified the method of the application by performing gene expression analysis on biological samples comprising positive and negative TMPRSS2 fusion status as suggested by Barwick.  One of skill in the art would have been motivated to look at both of these samples types particularly since fusion status is a known predictor for recurrence and because fusion positive tumors have different gene expression patterns than fusion negative tumors.  

9c.	Claims 54 and 58 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 8, 10-16, 18-19, 22, 24-29, 31-32 of copending application 16/485,203 in view of Ornish (PNAS June 17, 2008 vol 105 no 24 pages 8369-8374).
The teachings of application are presented above.  The instant claims are different from the claims of the application because they state that the patient has early-stage prostate cancer (clm 54) and that the patient is receiving active surveillance treatment (clm 58). However Ornish teaches that they conducted a pilot study to examine changes in prostate gene expression in a unique population of men with low-risk prostate cancer who declined immediate surgery, hormonal therapy, or radiation and participated in an intensive nutrition and lifestyle intervention while undergoing careful surveillance for tumor progression (abstract). Accordingly, it would have been obvious to have modified the application by performing gene expression analysis on biological samples obtained from a patient that has early-stage prostate cancer and is receiving active surveillance treatment as suggested by Ornish. One of skill in the art would have been motivated to look at this population of patients where it is desirable to determine how intensive nutrition and lifestyle interventions modulate gene expression in prostate cancer because understanding the prostate molecular response to lifestyle changes may strengthen efforts to develop effective prevention and treatment (abstract). 

9d.	Claim 55 is  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 8, 10-16, 18-19, 22, 24-29, 31-32 of copending application 16/485,203 in view of Nakagawa (PloS ONE May 2008 Vol 3 Issue 5 e2318 pages 1-14).
The teachings of the application are presented above.  The instant claims are different from the claims of the application because they state that the biological sample comprises prostate tumor tissue with the primary Gleason pattern. Nakagawa teaches that the block containing the dominant Gleason pattern (also known in the art as the primary Gleason pattern) was selected for RNA isolation (page 3, col 1).   Accordingly, it would have been obvious to have modified the application by measuring the expression levels of the genes in a prostate tumor tissue with the primary Gleason pattern as suggested by Nakagawa.  One of skill in the art would have been motivated to obtain tumor tissue with the primary Gleason pattern since this tissue represents the majority of the tumor.  

9e.	Claim 56 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 8, 10-16, 18-19, 22, 24-29, 31-32 of copending application 16/485,203 in view of Cheville (Journal of Clinical Oncology Vol 26 No 24 8/20/2008 pages 3930-3936).
The teachings of the application are presented above.  The instant claims are different from the claims of the application because they state that the biological sample comprises prostate tumor tissue with the highest Gleason pattern for the patient’s prostate tumor (clm 56). However Cheville teaches that tumor was collected from the highest Gleason score and the gene expression was quantified by RT-PCR (abstract).  Accordingly, it would have been obvious to have modified the application by determining gene expression levels using biological samples that comprises prostate tumor tissue with the highest Gleason pattern as suggested by Cheville.  One of skill in the art would have been motivated to obtain tumor tissue with the highest Gleason pattern since this tissue has the most advanced disease.  

9f.	Claim 57 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 8, 10-16, 18-19, 22, 24-29, 31-32 of copending application 16/485,203 in view of Lapointe (PNAS January 20, 2004 Vol 101 No 3 pages 811-816).
The teachings of the application are presented above.  The instant claims are different from the claims of the application because they state that the biological sample comprises non-tumor prostate tissue. Lapointe further teaches that the studied 62 primary prostate tumors and 41 matched normal prostate tissues (from the noncancerous region of the prostate) (page 811, col 2).  Thus Lapointe teaches obtaining a tissue sample from a human prostate cancer patient wherein the biological sample comprises non-tumor prostate cancer. Accordingly, it would have been obvious to have modified the application by measuring the expression levels of the genes in a sample comprising non-tumor prostate tissue as suggested by LaPointe.  One of skill in the art would have been motivated to obtain adjacent non-tumor prostate tissue from a prostate cancer patient for the benefit of being able to use the patient’s own prostate tissue as a control for determining which genes are differentially expressed in the tumor prostate tissue.  

10a.	Claims 41-43, 47-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of US Patent 11,011,252. 
Regarding Claims 41-43 both sets of claims are drawn to a method of analyzing expression of RNA transcripts of genes in a human prostate cancer patient  (see clm 1 of the patent).  Both sets of claims require reverse transcribing RNA transcripts from a set of genes in a sample from the patient, wherein the sample comprises prostate tumor tissue (see clm 1 and 4 of the patent). Regarding Claim 41 both sets of claims encompass a set of genes consisting of: (a) at least two genes selected from the group consisting of BGN, COL1A1, SFRP4, and TPX2, and (b) at least two genes selected from the group consisting of AZGP1, FAM13C, FLNC, GSN, GSTM2, KLK2, TPM2, and SRD5A2, and (c) at least one reference gene (see clms 1, 2 of the patent). Regarding Claim 42 both sets of claims encompass a set of genes consisting of  (a) at least four genes selected from the group consisting of BGN,COL1A1, SFRP4, TPX2, AZGP1, FAM13C, FLNC, GSN, GSTM2, KLK2, TPM2, and SRD5A2, and (b) at least one reference gene (see clms 1, 2 of the patent). Regarding Claim 43 both sets of claims encompass a set of genes consisting of (a) at least one gene selected from the group consisting of BGN, COL1A1, SFRP4, and TPX2, and (b) at least one gene selected from the group consisting of AZGP1, FAM13C, FLNC, GSN, GSTM2, KLK2, TPM2, and SRD5A2, and (c) at least one reference gene (see clm 1, 2 of the patent). Regarding Claim 47 both sets of claim encompass each of BGN, COL1A1, SFRP4, and TPX2 (see clm 1 of the patent). Regarding Claim 48 both sets of claims encompass each of AZGP1, FAM13C, FLNC, GSN, GSTM2, KLK2, TPM2, and SRD5A2 (see clm 1 of the patent). Regarding Claim 49, the instant claims are different because they state that the reference gene is a gene that does not exhibit a significantly different RNA expression level in cancerous prostate tissue compared to non-cancerous prostate tissue.  Regarding Claim 50 the instant claims are different because they state that the reference gene consists of from 1 to 6 reference genes. Regarding Claim 51 the instant claims are different because they state that the reference gene is ARF1, ATP5E, CLTC, GPS1, and PGK1. However claim 1 of the application requires normalizing the expression and the specification teaches this is done with a reference gene that does not exhibit a significantly different RNA expression level in cancerous prostate tissue compared to non-cancerous prostate tissue.   In particular the specification discloses ARF1, ATP5E, CLTC, GPS1, and PGK1 as reference genes (col 23, lines 45-67). 
10b.	Claims 52 and 53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of US Patent 11,011,252 in view of Barwick (British Journal of Cancer 1/12/2010 Vol 102 pages 570-576).
The teachings of the patent are presented above.  The instant claims are different because they state that the biological sample has a positive TMPRSS2 fusion status (clm 52) or a negative TMPRSS2 fusion status (clm 53).  However Barwick teaches that they determined genes that were differentially expressed between TMPRSS2 fusion positive and negative prostate cancer tumors.  There were 69 patients classified as being TMPRSS2-ERG T1/E4 fusion positive tumors and 70 patients classified as being TMPRSS2-ERG fusion negative (page 572-573).  Accordingly, it would have been obvious to have modified the method of the patent by performing gene expression analysis on biological samples comprising positive and negative TMPRSS2 fusion status as suggested by Barwick.  One of skill in the art would have been motivated to look at both of these samples types particularly since fusion status is a known predictor for recurrence and because fusion positive tumors have different gene expression patterns than fusion negative tumors.  

10c.	Claims 54 and 58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of US Patent 11,011,252 in view of Ornish (PNAS June 17, 2008 vol 105 no 24 pages 8369-8374).
The teachings of patent are presented above.  The instant claims are different because they state that the patient has early-stage prostate cancer (clm 54) and that the patient is receiving active surveillance treatment (clm 58). However Ornish teaches that they conducted a pilot study to examine changes in prostate gene expression in a unique population of men with low-risk prostate cancer who declined immediate surgery, hormonal therapy, or radiation and participated in an intensive nutrition and lifestyle intervention while undergoing careful surveillance for tumor progression (abstract). Accordingly, it would have been obvious to have modified the patent by performing gene expression analysis on biological samples obtained from a patient that has early-stage prostate cancer and is receiving active surveillance treatment as suggested by Ornish. One of skill in the art would have been motivated to look at this population of patients where it is desirable to determine how intensive nutrition and lifestyle interventions modulate gene expression in prostate cancer because understanding the prostate molecular response to lifestyle changes may strengthen efforts to develop effective prevention and treatment (abstract). 

10d.	Claim 55 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of US Patent 11,011,252 in view of Nakagawa (PloS ONE May 2008 Vol 3 Issue 5 e2318 pages 1-14).
The teachings of the patent are presented above.  The instant claims are different because they state that the biological sample comprises prostate tumor tissue with the primary Gleason pattern. Nakagawa teaches that the block containing the dominant Gleason pattern (also known in the art as the primary Gleason pattern) was selected for RNA isolation (page 3, col 1).   Accordingly, it would have been obvious to have modified the patent by measuring the expression levels of the genes in a prostate tumor tissue with the primary Gleason pattern as suggested by Nakagawa.  One of skill in the art would have been motivated to obtain tumor tissue with the primary Gleason pattern since this tissue represents the majority of the tumor.  

10e.	Claim 56 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of US Patent 11,011,252 in view of Cheville (Journal of Clinical Oncology Vol 26 No 24 8/20/2008 pages 3930-3936).
The teachings of the patent are presented above.  The instant claims are different because they state that the biological sample comprises prostate tumor tissue with the highest Gleason pattern for the patient’s prostate tumor (clm 56). However Cheville teaches that tumor was collected from the highest Gleason score and the gene expression was quantified by RT-PCR (abstract).  Accordingly, it would have been obvious to have modified the patent by determining gene expression levels using biological samples that comprises prostate tumor tissue with the highest Gleason pattern as suggested by Cheville.  One of skill in the art would have been motivated to obtain tumor tissue with the highest Gleason pattern since this tissue has the most advanced disease.  

10f.	Claim 57 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of US Patent 11,011,252 in view of Lapointe (PNAS January 20, 2004 Vol 101 No 3 pages 811-816).
The teachings of the patent are presented above.  The instant claims are different because they state that the biological sample comprises non-tumor prostate tissue. Lapointe further teaches that the studied 62 primary prostate tumors and 41 matched normal prostate tissues (from the noncancerous region of the prostate) (page 811, col 2).  Thus Lapointe teaches obtaining a tissue sample from a human prostate cancer patient wherein the biological sample comprises non-tumor prostate cancer. Accordingly, it would have been obvious to have modified the patent by measuring the expression levels of the genes in a sample comprising non-tumor prostate tissue as suggested by LaPointe.  One of skill in the art would have been motivated to obtain adjacent non-tumor prostate tissue from a prostate cancer patient for the benefit of being able to use the patient’s own prostate tissue as a control for determining which genes are differentially expressed in the tumor prostate tissue.  


Response To Arguments
11.	In the response the Applicants acknowledged the double patenting rejections and states that they are moot in view of the amended claims.  New double patenting rejections are set forth herein which address the claims as amended. 

12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Haney/
Primary Examiner, Art Unit 1634